Citation Nr: 1633575	
Decision Date: 08/25/16    Archive Date: 08/31/16

DOCKET NO.  11-31 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD), rated as 50 percent disabling since April 14, 2014.  

2.  Entitlement to a higher initial rating for herniated nucleus pulposus with anterior interbody fusion with spondylolisthesis, rated as 40 percent disabling since April 14, 2014.  

3.  Entitlement to a compensable initial rating for right sacroiliac degenerative joint disease.  

4.  Entitlement to a compensable initial rating for left sacroiliac degenerative joint disease.  

5.  Entitlement to a compensable initial rating for tension headaches.  

6.  Entitlement to service connection for right knee disability.  

7.  Entitlement to service connection for left knee disability.  

8.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant (Veteran) represented by:	John S. Berry, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from July 2004 to October 2009.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The case was later transferred to the VA RO in Chicago, Illinois, which is now the Agency of Original Jurisdiction (AOJ) in this matter.     

The Veteran provided testimony at a January 2016 videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been included in the record.  The record consists of electronic claims files and has been reviewed.  

The Veteran asserts that her service-connected disabilities render her unemployable.  As such, the claim for a TDIU has been added to the appeal pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).

In a July 2014 VA Form I-9, the Veteran appealed to the Board several issues addressed in a July 2014 Statement of the Case (SOC).  In relevant part, the issues are: increased rating for systemic lupus erythematosus, and service connection for asthma, tinnitus, and bilateral hearing loss.  These issues have not been certified to the Board.  As the AOJ may still be taking action on these issues, the Board will not accept jurisdiction over them at this time.  These claims will be subject to a subsequent Board decision, if otherwise in order.

The AOJ has acknowledged two notices of disagreement (NODs) regarding several unperfected issues.  In a July 2014 rating decision, the AOJ granted claims to service connection for bilateral lower extremity radiculopathy.  In October 2014, the Veteran filed a NOD against the decision.  In February 2015, the AOJ acknowledged the NOD.  Similarly, the AOJ granted service connection for right shoulder and mouth ulcer disabilities in September 2011, against which the Veteran filed an April 2012 NOD.  The AOJ acknowledged receipt of the NOD in October 2012.  Based on the AOJ's acknowledgement of the NODs, a remand of these issues is not required pursuant to Manlincon v. West, 12 Vet. App. 238 (1999) (when there has been an initial AOJ adjudication of a claim and a NOD has been filed as to its denial, the appellant is entitled to a SOC, and the AOJ's failure to issue a SOC is a procedural defect requiring remand).  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.

REMAND

A remand of this matter is warranted for the following reasons.

First, VA should attempt to include in the claims file medical evidence pertaining to the Veteran's receipt of disability benefits from the Social Security Administration (SSA).  The record documents that the AOJ requested and received SSA records in July 2013.  Nevertheless, in a March 2015 letter to VA, the Veteran's attorney stated that the Veteran's SSA disability benefits became effective in 2014.  The attorney later submitted a SSA award letter dated in January 2015.  The attorney has requested that VA obtain SSA evidence pertaining to the grant of benefits.  As such, the AOJ should attempt to include in the record any relevant information from SSA dated between the July 2013 receipt of records and the January 2015 notification of the grant of benefits.  VA is obliged to attempt to obtain and consider records from SSA.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). 

Second, the claim for a TDIU should be adjudicated on remand.  The Veteran has repeatedly asserted that her service-connected disabilities render her unemployable.  A claim for TDIU is part of an increased rating claim when such is raised by the record.  See Rice, supra.

Third, the Veteran's claims should be readjudicated in a new SSOC.  Since the most recent Supplemental SOC (SSOC) dated in August 2014, and prior to certification and transfer of the case to the Board, a substantial amount of relevant evidence has been added to the record.  Further, since certification and transfer of the case to the Board, the Veteran's attorney has added relevant evidence to the record without waiving initial AOJ review of the evidence.  As the appeal is being remanded for other action, on remand, the AOJ will have the opportunity to review the evidence received since the August 2014 SSOC and issue a new SSOC.  38 C.F.R. §§ 19.31, 20.1304(c) (2015). 

Fourth, VA should provide the Veteran a medical examination and opinion into her service connection claim for a bilateral knee disorder.  In the rating decision on appeal, and the subsequent SOC, the claim was denied based on the lack of evidence of a current knee disability.  Since then, however, the record contains medical evidence indicating current knee disability.  Specifically, an August 2013 VA examination into service-connected lupus indicated that the Veteran may have knee arthritis.  Though the report does not contain a specific diagnosis of knee arthritis, or radiological evidence of such disability, it does imply that the Veteran has knee arthritis.  A medical examination and opinion should address whether she in fact has knee arthritis, and whether such a problem relates to her documented complaints of knee pain during service, or to a service-connected disorder.  38 C.F.R. §§ 3.303, 3.310; see also McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Lastly, any outstanding VA treatment records should be included in the electronic claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).     

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the Veteran a VCAA notice letter pertaining to the claim for entitlement to a TDIU.  

2.  Obtain any outstanding VA treatment records.  The most recent of such records are dated in June 2014.

3.  Obtain relevant SSA records involving the Veteran.

4.  After the foregoing development, schedule the Veteran for a VA examination to determine the nature and etiology of any knee disability.  The examiner should review the claims folder, and then respond to the following questions.  

(a)  What, if any, are the Veteran's current knee disabilities?  

(b)  Is it as likely as not (i.e., probability of 50 percent or higher) that current knee disability is related to an in-service disease, event, or injury?

(c)  If the answer to (b) is negative, is it as likely as not that current knee disability is proximately due to or the result of a service-connected disorder (e.g., lower back, hips, lupus, and/or any other service-connected disorder)? 

(d)  If the answers to (b) and (c) are negative, is it as likely as not that current knee disability is aggravated (i.e., worsened beyond the natural progress) by a service-connected disorder?  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the disorder found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disorder(s). 

In answering these questions, please note and discuss the August 2013 VA examination report addressing lupus, which indicates current knee disability.  Please also note and discuss the service treatment records noting complaints of knee pain during service.  

Please provide a rationale for any opinion rendered.  

5.  After the above action has been completed, readjudicate the Veteran's claims, to include the TDIU claim.  If any claim remains denied, issue the Veteran and her representative a SSOC.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

